DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (US 2006/0169381, of record) and further in view of (a) Domingo (US 2014/0283969, of record) and (b) Bohm (US 5,599,868, of record) and/or Sevignon (WO 2013/087657, of record).  
As best depicted in Figure 1, Radulescu teaches a heavy duty tire construction comprising a radial carcass 2, a tread 5, a first working belt layer 41, a layer of circumferential elements 42, a second working crown layer 43, and a protective layer 44.  It is evident from Figure 1 that respective layers extend in axial planes that are separate from one another and substantially parallel to one another.  Radulescu further states that said working belt layers are 
In any event, the claimed tensile modulus values are consistent with those that are commonly used in working belt layers of similar heavy duty tire constructions, as shown for example by Domingo (Paragraph 81).  Domingo specifically states that the presence of a layer of circumferential elements allows for modulus values less than 8.5 MPa and maximum tangent delta values less than 0.100 and results in improved rolling resistance (Paragraphs 83 and 84).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a topping or calendaring rubber layer that satisfies the claimed invention (as taught by Domingo) in the working belt layers of Radulescu for the benefits detailed above.      
Also, regarding the cord diameter and material properties, the claimed ranges are consistent with those that are conventionally used in working belt layers of heavy duty tire constructions.  Domingo, for example, suggests the exemplary use of cords having a diameter of 1.07 mm (Paragraph 176) and further teaches the use of cords as taught by WO 2006/013077 (Page 10, Lines 1-3) and WO 2009/083212 (Page 12, Lines 24+).  Each of these disclosures describes "“ore preferred” embodiments in which the steel cords have a tensile strength of at least 3,000 MPa and such is seen to encompass cords with a UHT characterization (ultra high tensile strength).  One of ordinary skill in the art at the time of the invention would 
Lastly, regarding claim 16, high filler dispersion is extremely desirable in a wide variety of rubber industries, including the tire industry, as shown for example by Bohm (Column 1, Lines 5-30 and Column 7, Lines 34+) and/or Sevignon (Abstract) (corresponds with processing advantages and product uniformity).  It is evident that the claimed dispersion values are consistent with high degrees of dispersion and such is desirable in all filled tire compositions.  Also, a plurality of parameters are varied between the comparison tire and the inventive tire (cord and calendaring composition- Paragraphs 126+) and as such, it is unclear if any realized benefits are a function of the individual parameters or a combination of parameters.     
With respect to claim 17, as noted above, Domingo teaches tan delta values that fully encompass those required by the claimed invention.
Regarding claim 18, Domingo teaches the claimed rubber composition (Paragraphs 88-94).
As to claim 19, Domingo teaches the claimed cord construction (Paragraph 126).
Regarding claims 20-22, Figures 1 and 2 of WO ‘077 depict the claimed cord construction.  Also, see Paragraphs 115+ of Domingo.  With specific respect to claims 21 and 22, as noted above, WO ‘077 and WO ‘212 teach tensile strengths that fully encompass those of the claimed invention. 	
As to claim 23, the language “radially outermost calendaring layer” appears to refer to a working crown layer, as opposed to a protective layer (independent claim 16 doesn’t even include a protective layer). Additionally, the modified composition of Domingo (as detailed 
Regarding claim 24, independent claim 16 is devoid of a protective layer and as such, it appears that the claims are referring to a working crown layer (claim 16 refers to metal cords in working crown layers).  This is further evident from Paragraph 75 of Applicant’s original disclosure.  Lastly, Domingo (Paragraph 102+) is similarly directed to a saturated, layered cord and such is seen to be substantially analogous to that of the claimed invention, suggesting a permeability in accordance to the claimed invention.        
With respect to claim 26, see Paragraph 135 of Domingo.
As to claims 27 and 28, the working belt layers of Radulescu satisfy the claims (Paragraph 11).
Regarding claim 29, Radulescu teaches the inclusion of a protective layer (Paragraph 78).
With respect to claim 30, Radulescu suggests the inclusion of a triangulation layer (Paragraph 80).
As to claim 31, the language “weakly conductive and configured to limit corrosion” fails to structurally define the claimed composition over that of Radulescu in view of Domingo.
Regarding claim 32, radially outermost working layer 43 has a smaller axial width than the additional working layer 41 (Figure 1).  
Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to disclose that “high degree” correspond to a Z value of greater than 85 and moreover do not disclose that this value limits the phenomena of corrosion of reinforcing elements.  It is initially noted that Applicant’s original disclosure specifically states that “the higher the Z value, the better the dispersion of the filler in the rubber matrix (Paragraph 33).  Each of Bohm and Sevignon describes the benefits of having high filler dispersion in tire rubber compositions, with Sevignon specifically describing Z values greater than 70.  More particularly, examples CA1, CA3, and CA4 of Sevignon include Z values in accordance to the claimed invention.     
With respect to claim 31, Applicant contends that Z values greater than 85 provide a weakly conductive composition that limits the corrosion of the reinforcing elements.  If in fact such is the case, then a rejection under 35 USC 112 is applicable since independent claim 16 already requires that a radially outermost calendaring layer has a macrodispersion Z value of greater than 85 (unclear how claim 31 further defines the structure required by independent claim 16).
Applicant further argues that working layer 43 crosses circumferential reinforcement element 42 and an axial end of the first working layer 41 bends and is directed radially inward in Figure 2 of Radulescu.  Figure 1, however, does in fact depict the presence of belts layers that are “substantially parallel” to each other while being radially spaced from one another.     
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 16, 2021